Epes, J.,
delivered the opinion of the court.
R. N. Clark and J. S. Martin owned jointly a lot of land near Stuart, Virginia, on which there was a garage and filling station. By deed dated December 15, 1925, Clark sold his half interest in this property to1 J. S. Martin for $1,200.00. The purchase price was evidenced by three notes for $400.00 each, dated December 15, 1925, drawn by J. S. Martin, payable respectively one, two' and three years after date to R. N. Clark or order; and J. S. Martin and wife executed a deed of trust, dated December 15, 1925, conveying the whole of said property to the Patrick County Bank, as trustee, to secure the payment of the three notes.
Clark endorsed these three notes and discounted them at the Patrick County Bank. When the first note fell due Martin failed to pay the note, and Clark then executed his note for $400.00, payable to the Patrick County Bank, and attached the past-due note of Martin thereto as collateral security. When Clark’s note fell due it was not paid, and on June 5, 1927, after due advertisement, the Patrick County Bank, trustee, acting through its trust officer, J. S. Taylor, sold the prop*555erty at public auction. At this sale Clark became the purchaser of said lot, with the buildings thereon, at $1,075.00. The Patrick County Bank, trustee, prepared and executed a deed, dated June 10, 1927, conveying this property to Clark as the purchaser at said sale, and on or about that date tendered this deed to him. Clark, however, was in financial difficulties and was unable to make payment of the purchase price, and the deed was not delivered to him.
On November 13, 1928, Clark made a deed of assignment to J. M. Hooker, trustee, for the benefit of his creditors. This deed conveyed certain personal property, six specified parcels of real estate, and “all real estate wheresoever situated belonging to Robert N. Clark and wife whether in law or in equity.” Among the six parcels of real estate specifically conveyed is the lot above mentioned, with the garage and filling station. This deed contains no covenants of warranty, and no mention is made of the fact that Clark had not completed his purchase thereof under the deed of trust above mentioned.
This deed of assignment is made to secure twenty-seven specified debts, which are therein set out. Ten of these debts, aggregating $13,921.00, are listed as being due to Patrick County Bank, to-wit:
“(1) Patrick County Bank, Stuart, Va.....................................$8,600.00 with int. secured by a trust deed
“(2) Patrick County Bank, Stuart, Va..................................... 1,400.00 with int. secured by a trust deed
“(3) Patrick County Bank, Stuart, Va..................................... 500.00 with int.
“(4) Patrick County Bank, Stuart, Va..................................... 1,475.00 with int.
“(5) Patrick County Bank, Stuart, Va..................................... 1,200.00 with int. secured by a trust deed
“(6) Patrick County, Stuart, Va................................................. 125.00 with int.
“(7) Patrick County Bank, Stuart, Va..................................... 175.00 with int.
“(8) Patrick County Bank, Stuart, Va..................................... 100.00 with int.
“(9) Patrick County Bank, Stuart, Va..................................... 200.00 with int.
“(10) Patrick County Bank, Stuart, Va................................... 146.00 with int.
Item 5, for $1,200.00, is made up of the three notes for *556$400.00 each, drawn by J. S. Martin and endorsed by R. N. Clark, secured by the deed of trust, dated December 15, 1925.
This deed of assignment contains the following provision: “It is further provided that all creditors who accept under this deed, do so in full satisfaction of their respective claims and shall be forever barred from further recovery of any balance.” (For statute authorizing such provision and giving full force and effect thereto, see Acts 1924, c. 434, p. 657, sec. 5278d, Michie’s Va. Code of 1930.)
The uncontradicted testimony of J. M. Hooker, the trustee under the deed of assignment, and of J. C. Shockley, the cashier of Patrick County Bank, is that the Patrick County Bank advised J. M. Hooker, trustee, that it refused to accept the provision made for it in the deed of assignment, and when J. M. Hooker, trustee, came to make sale under the deed of assignment in the latter part of 1929, he discovered that Clark had never settled for and received from Patrick County Bank, as trustee, a deed for the garage and filling station lot. He then .requested Mr. Shockley, the cashier of Patrick County Bank, to turn over to him the deed dated June 10, 1927, conveying the garage and filling station lot to Clark, which had been executed by the bank as trustee, but had not been delivered because Clark had not paid the purchase price, in order that he (Hooker) might have the deed recorded and get the title to this property straightened out.
The bank did this under the circumstances below set forth, and Hooker had the deed to Clark recorded. Hooker, acting as trustee under the deed of assignment, then sold this property, which was bid in by the Patrick County Bank for $500.00, and executed and delivered to the bank a deed for the property. The net proceeds of the sale, $470.00, were paid to the bank by Hooker, trustee, to be credited' on the notes of J. S. Martin, endorsed by R. N. Clark, secured by the deed of trust of December 15, 1929, and this sum was so credited by the bank.
*557The uncontradicted testimony of J. M. Hooker with reference to the circumstances under which he received the deed from the bank and his handling of the matter is as follows :
“I went to see J. C. Shockley, cashier of Patrick County Bank, and requested that the deed that they, as trustee, had prepared and were holding until'the purchase price is paid, be recorded, so that I could sell it and get the title straight. I told him I would turn over the proceeds of sale of same to the bank to be credited on the J. S. Martin notes. I sold the garage and lot under the deed of assignment, and Patrick County Bank became the purchaser thereof, at the price of $500.00. The bank'paid me the $500.00, and I retained five per cent commission and $5.00 fee for deed, and turned the remaining $470.00 over to the bank as a credit on the $1,200.00 J. S. Martin note.”
The Patrick County Bank then brought its action in the Circuit Court of Patrick county against J. S. Martin and R. N. Clark on the said three notes for $400.00 each, asking judgment for $1,200.00 with interest thereon from December 15, 1925, five per cent collection fee, and $15.00 attorney’s fee, subject to a credit of $22.05 as of October 24, 1928, and a further credit of $470.00 as of November 21, 1929.
Martin set up the defense that he was entitled to a credit for the full amount of the net proceeds of the sale made by Patrick County Bank, as trustee, to R. N. Clark, less cost of sale, to-wit, a net credit of $1,007.25 as of June 4, 1927, and admitted that he was due the bank on these notes the balance due after applying said credits, to-wit, $265.36, with interest from June 4, 1927, five per cent collection fee on this balance, and $5.00 attorney’s fee.
Clark set up the defense that when the bank received from J. M. Hooker, the trustee under the deed of assignment, the net proceeds of the sale made by him, $470.00, it by that act accepted the terms of the deed of assignment to J. M. Hooker, trustee; thereby agreed to take what it received under the deed *558of assignment in full satisfaction of all its claims; and was forever barred from any further recovery against Clark on account of the debts due the Patrick County Bank listed in the said deed of assignment.
By agreement of parties, the case was submitted to the court without the intervention of a jury.
The court sustained the plea of J. S. Martin, but held the defense set up by R. N. Clark to- be not a good defense. The judgment of the court was as follows:
“That the plaintiff have judgment against the said J. S. Martin, one of said defendants, for the sum two hundred, sixty-five and 35/100 dollars ($265.35), with interest at four per cent from December 15, 1925, until paid, together with five per cent collection fee and $5.00 attorney’s fee and its-proper costs in this behalf expended, and, further, that said plaintiff have judgment against the said R. N. Clark, the other-defendant, for the sum of twelve hundred and 00/100 dollars-($1,200.00) with interest thereon at four per cent from December 15, 1925, until paid, and five per cent collection fee and. $15.00 attorney’s fee, subject to a credit of $22.05 as of October 24, 1928, and another credit of $470.00 as of November-21, 1929, and its proper costs in this behalf expended. * * *
“It is further ordered by the court that if R. N. Clark pays-the whole of this debt, then he is subrogated to the rights of Patrick County Bank for the amount due by the said J. S.. Martin.”
The judgment of the court was plainly right. J. S. Martin was clearly entitled, so far as he was concerned, to have the-bank credit these notes with the full amount of the net proceeds of the sale made under the deed of trust by the Patrick-County Bank, as trustee. The $470.00 paid by J. M. Hooker to the Patrick County Bank was not paid to- the bank in its-individual capacity as a creditor of R. N. Clark, but to it in its representative capacity as trustee under the deed of trust from J. S. Martin and wife. The receipt of this amount by the bank: *559in its individual capacity was by virtue of the payment thereof to itself as an individual, by itself as trustee; and in accepting it, the bank has accepted nothing under the deed of assignment to J. M. Hooker.

Affirmed.